        Case 1:18-cv-11924-FDS Document 54 Filed 05/10/19 Page 1 of 6



                         UNITED STATES DISTRICT COURT
                          DISTRICT OF MASSACHUSETTS

 MATTHEW VANDERHOOP,
     Plaintiff,

 v.                                          Civil Action No. 18-11924-FDS

 WILMINGTON SAVINGS FUND
 SOCIETY FSB, D/B/A CHRISTIANA
 TRUST, NOT IN ITS INDIVIDUAL
 CAPACITY, BUT SOLELY AS TRUSTEE
 FOR BCAT 2014-10TT,
      Defendant.

  OPPOSITION OF WILMINGTON SAVINGS TO PLAINTIFF’S REQUEST FOR
   TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION

      NOW COMES Wilmington Savings, as defined below, and respectfully objects to

the request of Matthew Vanderhoop (the “Plaintiff”) for a temporary restraining order

and preliminary injunction. This Court has dismissed all other claims of the Plaintiff

and, as to the remaining claim for breach of contract, Wilmington Savings has filed a

request for summary judgment. Therefore, the Plaintiff is unlikely to succeed on the

merits of his last remaining claim. Furthermore, this Court previously failed to extend

or renew Plaintiff’s request for a preliminary injunction which expired by its own terms

on January 4, 2019. In support of this motion, Wilmington Savings Fund Society FSB,

d/b/a Christiana Trust, not in its individual capacity, but solely as Trustee for BCAT

2014-10TT (“Wilmington Savings”) states as follows.




                                                                                          1
            Case 1:18-cv-11924-FDS Document 54 Filed 05/10/19 Page 2 of 6



                                 PROCEDURAL HISTORY

       1.       On August 22, 2018, the Plaintiff filed a complaint (the “Complaint”) with

the Superior Court (Dukes County) for the Commonwealth of Massachusetts (the “State

Court”), commencing the above-captioned action.

       2.       In the Complaint, the Plaintiff seeks inter alia to enjoin Wilmington

Savings from foreclosing its mortgage on certain real property known as and numbered

17 Old South Road, Aquinnah, Dukes County, Massachusetts (the “Property”).

       3.       On September 11, 2018, Wilmington Savings removed the State Court

action to this Court pursuant to U.S.C. §§ 1332, 1441 and 1446. Doc. No. 1.

       4.       On October 15, 2018, Wilmington Savings filed its Motion of Wilmington

Savings to Dismiss Complaint (the “Motion to Dismiss”) as well as its supporting

memorandum of law requesting that the Court dismiss the Complaint pursuant to Fed.

R. Civ. P. 12(b)(6). Doc. Nos. 6, 7.

       5.       On October 17, 2018, the Court issued a preliminary injunction enjoining

Wilmington Savings from foreclosing on the Property before November 13, 2018. Doc.

No. 10.

       6.       On November 13, 2018, after hearing, the Court denied the Motion to

Dismiss without prejudice, ordered the Plaintiff to file an amended complaint, and

extended the preliminary injunction through December 19, 2018. Doc. No. 16.

       7.       On November 29, 2018, Plaintiff filed his first amended complaint (the

“Amended Complaint”). Doc. No. 18.




                                                                                           2
            Case 1:18-cv-11924-FDS Document 54 Filed 05/10/19 Page 3 of 6



       8.       On December 11, 2018, Wilmington Savings filed its Motion of

Wilmington Savings to Dismiss Amended Complaint (the “Motion to Dismiss

Amended Complaint”) as well as its supporting memorandum of law requesting that

the Court dismiss the Amended Complaint pursuant to Fed. R. Civ. P. 12(b)(6). Doc.

Nos. 19, 20.

       9.       On December 19, 2018, the Court extended the preliminary injunction

through January 4, 2019. Doc. No. 28.

       10.      On January 8, 2019, the Court granted the Motion to Dismiss Amended

Complaint in part, dismissing 14 of the Plaintiff’s 15 claims. The Court also took no

action to extend or renew the injunction against Wilmington Savings’ foreclosure of the

Property, which injunction expired by its own terms on January 4, 2019. Doc. No. 39.

       11.      On April 16, 2019, Wilmington Savings filed its Motion of Wilmington

Savings for Summary Judgment as well as its supporting memorandum of law asking

the Court to enter judgment in favor of Wilmington Savings on the Plaintiff’s sole

remaining claim of breach of contract as there are no disputed issues of material fact

and Wilmington Savings is entitled to judgment as a matter of law. Doc. Nos. 45, 46.

       12.      On May 7, 2019, the Plaintiff filed his request to enjoin Wilmington

Savings’ foreclosure of the Property. Doc. Nos. 51, 52, 53.

       13.      Wilmington Savings’ foreclosure sale is scheduled for May 15, 2019.

                                    Conclusions of Law

       14.      For the following reasons, this Court should deny the Plaintiff’s request

for injunctive relief.

                                                                                            3
         Case 1:18-cv-11924-FDS Document 54 Filed 05/10/19 Page 4 of 6



                   Plaintiff Has Not Established a Right to Injunctive Relief

       27.    Plaintiff’s motion should be denied as he has not established his right to

injunctive relief. As this Court is well aware, injunctive relief is an “extraordinary

remedy that may only be awarded upon a clear showing that the plaintiff is entitled to

such relief.” Winter v. Natural Resources Defense Council, Inc., 555 U.S. 7, 22, 129 S.Ct.

365, 172 L.Ed.2d 249 (2009); Voice of the Arab World v. MDTV Med. News Now, Inc.,

645 F.3d 26, 32 (1st Cir. 2011) (Injunctive relief is an “extraordinary and drastic

remedy.”) To obtain a preliminary injunction, the moving party “must establish that he

is likely to succeed on the merits, that he is likely to suffer irreparable harm in the

absence of preliminary relief, that the balance of equities tips in his favor, and that an

injunction is in the public interest.” Id. at 20. In this case, Plaintiff’s request establishes

none of the factors required for injunctive relief. First, the Plaintiff is unlikely to

succeed on the merits of his claim. Plaintiff makes the bare allegation that “there is no

evidence that Wilmington offered Mr. Vanderhoop assistance…”. Memorandum of

Law in Support of Plaintiff’s Emergency Motion for a Temporary Restraining Order and

Preliminary Injunction, p. 2. However, Plaintiff simply fails to acknowledge

Wilmington Savings’ motion for summary judgment - along with its supporting

affidavit and exhibits – that show that Wilmington Savings reviewed his loan for

modification, offered the Plaintiff an opportunity to submit information to support an

application but received no response from the Plaintiff – i.e., Wilmington Savings

complied with Mass. Gen. Laws ch. 244, § 35B. See Memorandum in Support of Motion

of Wilmington Savings for Summary Judgment, ¶ 24 and exhibits G and H.

                                                                                                  4
           Case 1:18-cv-11924-FDS Document 54 Filed 05/10/19 Page 5 of 6



Furthermore, this Court has already expressed its concerns that Plaintiff’s “allegation

may be threadbare, and may lack credibility…”. Memorandum and Order on

Defendant’s Motion to Dismiss, pp. 8, 9. Second, Plaintiff has not alleged any facts

demonstrating that he will suffer irreparable harm absent injunctive relief from this

Court instead, Plaintiff makes the bare allegations that he would suffer an unspecified

“injury”. Memorandum of Law in Support of Plaintiff’s Emergency Motion for a

Temporary Restraining Order and Preliminary Injunction, p. 3. Third, neither the

equities nor the public interest supports an injunction in this case. Plaintiff’s conduct

has not been equitable; Plaintiff is more than 10 years in arrears on his Property’s

mortgage payments. See Memorandum in Support of Motion of Wilmington Savings

for Summary Judgment, exhibits I and J. An injunction that would hinder the rights of a

creditor is not in the public interest. For these reasons, this Court should deny

Plaintiff’s request for injunctive relief.

                                       Relief Requested

         WHEREFORE, Wilmington Savings respectfully requests that this Court enter an

order:

         1. Denying Plaintiff’s request for a temporary restraining order;

         2. Denying Plaintiff’s request for a preliminary injunction; and

         3. Granting Wilmington Savings such other and further relief as is just and

            proper.




                                                                                            5
       Case 1:18-cv-11924-FDS Document 54 Filed 05/10/19 Page 6 of 6



                                     Respectfully submitted,

                                     WILMINGTON SAVINGS FUND SOCIETY
                                     FSB, D/B/A CHRISTIANA TRUST, NOT
                                     IN ITS INDIVIDUAL CAPACITY, BUT
                                     SOLELY AS TRUSTEE FOR
                                     BCAT 2014-10TT,

                                     By its attorneys,

                                     /s/ Aaron A. Fredericks, Esq.
                                     Richard C. Demerle, Esq. (BBO#652242)
                                     Aaron A. Fredericks, Esq. (BBO#688412)
                                     Sassoon & Cymrot, LLP
                                     84 State Street
                                     Boston, MA 02109
                                     (617) 720-0099
                                     AFredericks@SassoonCymrot.com

DATE: May 10, 2019




                                                                              6
